 



EXHIBIT 10.1
FIRST AMENDMENT
     THIS FIRST AMENDMENT (this “Amendment”) dated as of May 11, 2007 to the
Credit Agreement referenced below is among TENNESSEE VALLEY AUTHORITY, a wholly
owned corporate agency and instrumentality of the United States of America (the
“Borrower”), the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., as a Lender and as Administrative Agent.
W I T N E S S E T H
     WHEREAS, pursuant to the Spring Maturity Credit Agreement (as amended,
modified and supplemented from time to time, the “Credit Agreement”) dated as of
May 17, 2006 among the Borrower, the Lenders identified therein and the
Administrative Agent, the Lenders agreed to make extensions of credit to the
Borrower; and
     WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lenders have agreed to the requested modifications on the
terms and conditions set forth herein.
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.
     2. Amendments. The definition of “Maturity Date” in Section 1.01 of the
Credit Agreement is amended to read as follows:
     “Maturity Date” means May 14, 2008.
     3. Conditions Precedent. This Amendment shall become effective as of
May 16, 2007 upon receipt by the Administrative Agent of counterparts of this
Amendment executed by the Borrower and the Lenders.
     4. No Other Changes. Except as expressly modified hereby, all of the terms
and provisions of the Loan Documents shall remain in full force and effect.
     5. Reaffirmation of Representations and Warranties. The Borrower represents
and warrants that each representation and warranty set forth in the Loan
Documents is true and correct in all material respects as of the date hereof
(except those that expressly relate to an earlier period).
     6. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.
     7. Governing Law. Except for those sections that specifically reference a
federal statute or regulation, this Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Tennessee. The foregoing notwithstanding, to the

 



--------------------------------------------------------------------------------



 



extent the following defenses would be available to the Borrower under federal
law, then such defenses shall be available to the Borrower in connection with
this Amendment: (i) non-liability for punitive damages, (ii) exemption from
anti-trust laws, (iii) the Borrower cannot be contractually bound by
representation of an employee made without actual authority, (iv) presumption
that government officials have acted in good faith and (v) limitation on the
application of the doctrine of equitable estoppel to the government. For the
avoidance of doubt, the Credit Agreement, as amended by this Amendment, shall
continue to be governed by Section 10.14 Governing Law: Jurisdiction: Etc. and
not by Section 7, Governing Law, of this Amendment.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this First Amendment to Spring Maturity Credit Agreement to be duly executed and
delivered as of the date first above written.

             
BORROWER:
  TENNESSEE VALLEY AUTHORITY    
 
           
 
  By:   /s/ John M. Hoskins    
 
           
 
  Name:
Title:   John M. Hoskins
Interim C.F.O.    
 
           
ADMINISTRATIVE
AGENT:
  BANK OF AMERICA, N.A., as Administrative Agent    
 
           
 
  By:   /s/ John. M. Hall    
 
           
 
  Name:
Title:   John M. Hall
Senior Vice President    
 
           
LENDER:
  BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:   /s/ John M. Hall    
 
           
 
  Name:
Title:   John M. Hall
Senior Vice President    

3